        Case 6:19-po-00308-JDP Document 12 Filed 04/27/20 Page 1 of 3


 1   CAROL ANN MOSES #164193
     Attorney at Law
 2   7636 N. Ingram Ave., #104
     Fresno, California 93711
 3   Telephone: (559) 449-9069
     Facsimile: (559) 513-8530
 4   carol@yosemitelawyer.com

 5   Attorney for Defendant,
     JONATHAN HAMILTON
 6
                                    UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,           )                CASE NO. 6:19-po-00308-JDP
                                         )
11                     Plaintiff,        )                STIPULATION TO CONTINUE STATUS
                                         )                CONFERENCE TO JUNE 2, 2020;
12                                       )                ORDER THEREON
     vs.                                 )
13                                       )
                                         )                Date: June 2, 2020 (Proposed)
14   JONATHAN HAMILTON                   )                Time: 10:00 AM
                                         )                Judge: Jeremy D. Peterson
15                                       )
                       Defendant.        )
16   ____________________________________)
17

18           IT IS HEREBY STIPULATED by and between the Defendant, JONATHAN

19   HAMILTON, his attorney of record, CAROL ANN MOSES, and Yosemite Legal Officer,

20   SUSAN ST. VINCENT that the Status Conference in the above-captioned matter currently

21   scheduled for April 28, 2020 at 10:00 AM be continued to June 2, 2020 at 10:00 AM. The

22   government has no objection.

23           Based on an incident that occurred May 25, 2019, citations were issued alleging that Mr.

24   Hamilton committed the following act: 36 CFR § 4.12 – failure to comply with the directions of a

25   traffic control device.

26           Settlement negotiations revealed the need for Mr. Hamilton’s current medical records

27   which indicate a physical condition relevant to the allegation. Mr. Hamilton is in the process of

28

     STIPULATION TO CONTINUE STATUS CONFERENCE
     TO JUNE 2, 2020; ORDER THEREON                                                                      1
        Case 6:19-po-00308-JDP Document 12 Filed 04/27/20 Page 2 of 3


 1   switching to Medi-Cal due to the COVID-19 pandemic leaving him unemployed. Mr. Hamilton

 2   does not have his Medi-Cal interview until this Thursday (4/23/20). Due to this change, Mr.

 3   Hamilton has not yet been able to get a copy of his medical records which Defense Counsel needs

 4   to move forward in this case.

 5           Mr. Hamilton respectfully requests a continuance of his Status Conference in Case No.

 6   6:19-po-00308-JDP from April 28, 2020 at 10:00 AM to June 2, 2020 at 10:00 AM.

 7

 8

 9   Dated: April 21, 2020                               /s/ Carol Ann Moses
10                                                       CAROL ANN MOSES
                                                         Attorney for Defendant,
11                                                       JONATHAN HAMILTON

12

13   Dated: April 21, 2020                               /s/ Susan St. Vincent
14                                                       SUSAN ST. VINCENT
                                                         Yosemite Legal Officer
15

16

17

18

19
20

21

22

23

24

25

26
27

28

     STIPULATION TO CONTINUE STATUS CONFERENCE
     TO JUNE 2, 2020; ORDER THEREON                                                                  2
        Case 6:19-po-00308-JDP Document 12 Filed 04/27/20 Page 3 of 3

                                                 ORDER
 1
              The above request to continue the status conference in case no. 6:19-po-00308-JDP from
 2
     April 28, 2020 at 10:00 AM to June 2, 2020 at 10:00 AM is hereby accepted and adopted as the
 3
     order of this court.
 4
     IT IS SO ORDERED.
 5

 6
     Dated:      April 24, 2020
 7                                                    UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

     STIPULATION TO CONTINUE STATUS CONFERENCE
     TO JUNE 2, 2020; ORDER THEREON                                                                    3
